Case: 22-60228     Document: 00516487353         Page: 1     Date Filed: 09/28/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit
                                  No. 22-60228
                                Summary Calendar                            FILED
                                                                    September 28, 2022
                                                                       Lyle W. Cayce
   State Farm Life Insurance Company,                                       Clerk

                                                                        Plaintiff,

                                       versus


   C. K., care of Loshandra King, natural mother and guardian of C.K.,

                                                           Defendant—Appellee,
                                       versus

   Loshandra King,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                             USDC No. 3:21-CV-50


   Before Jones, Haynes, and Oldham, Circuit Judges.
   Per Curiam:*


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-60228      Document: 00516487353           Page: 2    Date Filed: 09/28/2022




                                     No. 22-60228


          State Farm filed an interpleader action to determine who should
   receive the proceeds of Willie Earl King’s life insurance policy. In this
   appeal, Appellant Loshandra King, Willie’s former wife, challenges the
   district court’s grant of summary judgment in favor of Appellee C.K., their
   minor child. For the reasons set forth below, we AFFIRM.
                                         I.
          Willie and Loshandra married in 2004 and had a child together, C.K.
   During their marriage, Willie purchased a life insurance policy from State
   Farm and designated several individuals as beneficiaries, including
   Loshandra and C.K. In 2011, Willie and Loshandra separated. The next year,
   Willie submitted a change of beneficiary form, reducing the amount of life
   insurance proceeds designated for Loshandra. Two years later, Willie and
   Loshandra divorced.
          In 2020, Mississippi enacted a new statute governing when an ex-
   spouse may receive the life insurance benefits of a deceased. See Miss.
   Code Ann. § 91-29-23. Under this provision, a pre-divorce designation of
   a spouse as a beneficiary under a life insurance policy is invalid unless certain
   exceptions apply. See id. Despite § 91-29-23’s enactment, Willie made no
   attempt to redesignate Loshandra as his beneficiary, and he passed away later
   that year.
          Upon Willie’s death, Loshandra and the other beneficiaries each
   submitted life insurance claims for benefits under the policy. State Farm paid
   out the life insurance proceeds to the other named beneficiaries. However,
   unsure of the effect of § 91-29-23, State Farm withheld payment of the
   proceeds Willie had once designated for Loshandra, and then filed this




                                          2
Case: 22-60228         Document: 00516487353            Page: 3      Date Filed: 09/28/2022




                                         No. 22-60228


   interpleader suit. State Farm paid the remaining life insurance funds into the
   court’s registry. 1
          C.K. moved for summary judgment, arguing that under § 91-29-23,
   Willie and Loshandra’s divorce invalidated Willie’s designation of
   Loshandra as a beneficiary. The district court agreed, granting summary
   judgment in favor of C.K. and denying Loshandra’s subsequent motion for
   reconsideration. Loshandra timely appealed.
                                             II.
          We review a district court’s grant of summary judgment de novo.
   Bagley v. Albertsons, Inc., 492 F.3d 328, 330 (5th Cir. 2007). Summary
   judgment is appropriate “if the movant shows that there is no genuine
   dispute as to any material fact and the movant is entitled to judgment as a
   matter of law.” Fed. R. Civ. P. 56(a). We resolve all doubts and draw
   all reasonable inferences in favor of the nonmovant. Cates v. Dillard Dep’t
   Stores, Inc., 624 F.3d 695, 696 (5th Cir. 2010).
          The primary issue on appeal is whether Willie and Loshandra’s
   divorce invalidated the designation of Loshandra as a beneficiary. Under
   § 91-29-23, “a provision in [an insurance] policy in favor of the insured’s
   former spouse is not effective” if the parties subsequently divorce “after an
   insured has designated the insured’s spouse as a beneficiary.” Miss. Code
   Ann. § 91-29-23. This general rule is subject to only a few exceptions—a
   designation is still valid if: (1) the divorce “decree designates the insured’s
   former spouse as the beneficiary”; (2) “[t]he insured redesignates the
   former spouse” after the divorce decree; or (3) “[t]he former spouse is
   designated to receive the proceeds in trust.” Id. If, however, none of the



          1
              The court subsequently dismissed State Farm from the suit.




                                               3
Case: 22-60228        Document: 00516487353         Page: 4     Date Filed: 09/28/2022




                                     No. 22-60228


   exceptions apply, a designation is deemed ineffective, and “the proceeds of
   the policy are payable to . . . the estate of the insured.” Id.
          Applying the statute to the facts here, we agree that § 91-29-23 plainly
   invalidates Loshandra as a beneficiary. It is undisputed that Willie named
   Loshandra as a beneficiary in 2012 prior to their divorce. Moreover, none of
   the exceptions set forth in § 91-29-23 are applicable—the divorce decree did
   not redesignate Loshandra as a beneficiary, Willie took no affirmative steps
   to redesignate Loshandra post-divorce, and there’s no evidence that
   Loshandra was designated to receive the proceeds in trust for the benefit of a
   child. See id. Because none of the exceptions apply, we agree with the district
   court that the divorce rendered Willie’s prior designation of Loshandra
   invalid.
          Loshandra’s arguments to the contrary are unavailing. She first
   contends that State Farm somehow waived § 91-29-23’s requirements by
   filing this interpleader action. Loshandra relies on Bell v. Parker, 563 So. 2d
   594 (Miss. 1990). In Bell, an insured individual attempted to change the
   beneficiary of her life insurance policy through an oral request, even though
   the insurance policy clearly required such a request to be made in writing. Id.
   at 595–96. The Mississippi Supreme Court held that the insured had
   substantially complied with the policy because she (1) had demonstrated an
   intent to change the beneficiary and (2) did everything within her capability
   to effectuate that change. Id. at 598–99. It therefore upheld the oral
   designation. Id.
          Nothing in Bell supports Loshandra’s argument here. For one,
   although the trial court noted that the insurer may have waived the policy’s
   requirements by filing the interpleader action, the appellate court did not
   reach any such holding on waiver. See generally id. More importantly,
   though, the issue in Bell was whether the insured individual had substantially




                                           4
Case: 22-60228      Document: 00516487353          Page: 5   Date Filed: 09/28/2022




                                    No. 22-60228


   complied with the requirements of the insurance policy—not, as is at issue
   here, statutory requirements for designation of beneficiaries. See id. at 598.
   Understandably, an insurance company can waive its own rules, but nothing
   in Bell stands for the proposition that an insurance company can waive
   statutory requirements for designation by filing an interpleader action. Such
   a view would be illogical, and Loshandra fails to cite to any other authority
   supporting such a conclusion.
          Loshandra next argues that the district court erred by applying a
   “strict compliance” standard, and Willie’s “substantial compliance” with
   § 91-29-23 was sufficient to preserve Loshandra’s status as beneficiary. This
   argument too fails. This is not a case of strict compliance versus substantial
   compliance. Rather, there’s simply no evidence at all that Willie took any
   steps to redesignate Loshandra as his beneficiary following their divorce (or
   even while the joint complaint for divorce that they filed which resulted in
   the ultimate divorce was pending) and the enactment of § 91-29-23. Cf.
   Murdock v. Equitable Life Assurance Soc’y, 714 F.2d 474, 477 (5th Cir. 1983)
   (concluding that there was substantial compliance when the insured “did
   everything he could do to change the named beneficiary of his policy.”).
          Finally, Loshandra asserts that the divorce did not invalidate the
   designation because Willie designated her as a beneficiary after they
   separated. This argument lacks any statutory support—nothing in § 91-29-
   23 depends on the date of separation, only the date of a “decree of divorce.”
   Miss. Code Ann. § 91-29-23. We must give effect to the intent of the
   legislature and the plain words of the statute. See Marlow, L.L.C. v. BellSouth
   Telecomm., Inc., 686 F.3d 303, 307 (5th Cir. 2012).         Because Willie’s
   designation of Loshandra is plainly invalidated under § 91-29-23, we
   conclude that summary judgment was warranted.
          AFFIRMED.




                                          5